Charles Marvin Britt,

VS.

Seledee Law Group, LLC & Michael D. Johnson,

Case 1:19-cv-03446-RDB Document1 Filed 12/02/19 Page 1of5

FILED ENTERED

IN THE UNITED STATES DISTRICT COURT receive

DEC 8 283

 

 

 

OF THE DISTRICT OF MARYLAND

Feb rth:

“US DISTRICT og
Civil Case No: oer yaict OF KARYLARS

BY DEPUTy
Demand for Trial by Jury

ROG -1A-AyUyy

Plaintiff,

Defendants

)
)
)
)
)
)
)
)
)
)

 

COMPLAINT

Plaintiff, Charles Marvin Britt, individualiy, hereby sues Defendants, Seledee Law Group, LLC &
Michael D. Johnson for violations of the Fair Debt Collection Practices Act ("FDCPA’), 15 U.S.C.
§ 1692; Md. Ann. Code Commercial Law Maryland Consumer Debt Collection Act. § 14-204 et
seq. (“MCDCA’). and the Md. Ann. Code Commercial Law Consumer Practices Act § 13-301 et
seq.

The Court's jurisdiction is conferred by 15 U.S.C. 1692k and 28 U.S.C. 1331 and 1367.

Plaintiff is a natural person who resides in Hagerstown, Maryland.

Plaintiff is a consumer within the meaning of the FDCPA,.

Seledee Law Group, LLC, located at One Narth Charles Street, Suite 2300 Baltimore, Maryland
21201, is a firm that “concentrates in all aspects of collections and creditors’ rights law, including
commercial collections, consumer collections, and insurance subrogation.” Michael D. Johnson
is an attorney with Seledee Law Group.

Defendants are debt collectors within the meaning of FOCPA.

Defendants communicated with Plaintiff within a year before the date of this action in connection

with collection efforts with regard to a debt allegedly owed to GEICO Insurance.

 

1 www.seledeelaw.com
10.

Case 1:19-cv-03446-RDB Document1 Filed 12/02/19 Page 2 of 5

Factual Allegations

On December 28, 2018, attorney Michael D. Johnson, through Seledee Law Group, LLC, ‘sent
Plaintiff a dunning letter stating that he owed $6918.02 to GEICO for an accident he allegedly
caused on the 181 and 170 exchange April 27, 2017. See Exhibit A.

Plaintiff was alarmed and confused because he was not involved in any accident on April 27,
2017.

Plaintiff contacted local law enforcement for any information they might have about his vehicle
being in an accident and he was given two reports. One report involved an accident Plaintiff had
been in on September 25, 2016 and the other report he received was concerning the accident
that occurred on April 27, 2017.

Plaintiff noted that the State of Maryland Motor Vehicle Crash Report from April 27, 2017 was
very vague. It listed “Vehicle 1” (allegedly Plaintiff's vehicle) as “UNK” "2017" "Van". See Exhibit
B.

Plaintiff does not own a 2017 van.

On January 22, 2019, Plaintiff sent Mr. Johnson a request for debt validation. See Exhibit C.

On January 25, 2019 Plaintiff received a letter from Mr. Johnson with enclosures of GEICO's
estimate of damages to the insured’s vehicle. That information was not responsive to his request
for validation of the alleged debt. See Exhibit D.

Plaintiff was very distressed because it seemed that Mr. Johnson’s letters indicated that he was
proceeding with a legal action against him if he did not pay $6918.02. See Exhibit E.

Plaintiff knew that he could net afford an attorney so he asked Mr. Johnson in another letter dated
February 6, 2019 if he was getting ready to take Plaintiff to court. Plaintiff also requested proof
that his vehicle was in an accident on April 27, 2018 and if proof could not be provided within 7
days that he cease and desist collection efforts. See Exhibit F.

On February 8, 2019, Plaintiff received another letter from Mr. Johnson. That letter stated that the

vehicle “identified as being involved in the accident was a 1995 Ford Van with Maryland Tag 5 by
11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

Case 1:19-cv-03446-RDB Document1 Filed 12/02/19 Page 3of5

5001. You were listed as the registered owner of that vehicle on the date of the accident.” See
Exhibit G.

On February 19, 2019, Plaintiff wrote back asking who had provided that information and again
stated that he was the wrong party. Plaintiff ended his letter by saying, “Please provide PROOF.”
See Exhibit H.

Plaintiff has not received any more letters from Mr. Johnson or his law firm.

Plaintiff is still unclear how Defendants obtained his vehicle information or who provided it to
them.

Plaintiff believes he was targeted because he is a senior, black, and deaf. He believes he may

have been seen as easy prey.

COUNT |
VIOLATION OF THE FAIR DEBT COLLECTION

PRACTICES ACT (FDCPA) 15 U.S.C. § 1692

Plaintiff alleges and incorporates the information in paragraphs 1 through 74.

Defendants, Seledee Law Group and Michael D. Johnson, have demonstrated willful or knowing
non-compliance with 15 U.S.C. § 1692.

Defendants have committed several viclations of 15 U.S.C. § 1692 and Plaintiff is entitled to
damages pursuant to 15 U.S.C. § 1692k.

Defendants violated 15 U.S.C. § 1692c(c) by continuing to communicate with the Plaintiff when
he asked them to cease and desist if they could not validate the debt. See Exhibit E.

Defendants continued efforts to collect the alleged debt made Piaintiff feel like he was in serious
trouble. It was very upsetting. He had to spend much time and effort trying to figure out what was
going on,

Defendants violated 15 U.S.C. § 1692e and 1692f by the use of false representation, deceptive or
misleading representation or means to collect or attempt to collect a debt.

Defendants second letter dated January 25, 2019 was styled in a manner that led Plaintiff to

believe he was being sued by the Government.
22.

23.

24.

25.

26.

Case 1:19-cv-03446-RDB Document1 Filed 12/02/19 Page 4of5

Defendants violated 15 U.S.C. § 1692g(a) by failing to provide Plaintiff with written notices
required in 16929(a)(3), (4), or (5).

WHEREFORE, Plaintiff demands judgment for damages against Seledee Law Group and
Michael D. Johnson for actual, statutory damages, and punitive damages, attorney's fees and

costs, pursuant to 15 U.S.C. § 1692k.

COUNT Il
VIOLATIONS OF THE MARYLAND
CONSUMER DEBT COLLECTION ACT (MCDCA)
§14-204, §13-301
Plaintiff alleges and incorporates the information in paragraphs 1 through 22.
Defendants, Seledee Law Group and Michael D. Johnson, have demonstrated willful or knowing
non-compliance with Maryland Code § 14-204 by their claim, attempt, or threat to enforce a right
with knowledge that the right does not exist.
Defendants have violated Maryland Code § 13-301(8) by using false, falsely disparaging, or
misleading oral or written statement, visual description, or other representation of any kind which
has the capacity, tendency, or effect of deceiving or misleading consumers. Defendants letters
misiead and deceive.
Defendants have violated Maryland Code § 13-301(11) by engaging in conduct that violates §§
804 through 812 of the federal Fair Debt Collection Practices Act.
WHEREFORE, Plaintiff demands judgment for damages against Seledee Law Group and
Michael D. Johnson for actual, statutory, punitive damages, and attorney's fees and costs,

pursuant to Maryland Cade § 14-203.

Respectfully submitted this 21% of November, 2019

Chedes £ atk-—

Charles M. Britt, Pro Se
Case 1:19-cv-03446-RDB Document1 Filed 12/02/19 Page 5of5

Charles Britt
103 B East Washington Street
Hagerstown, MD 21740

240-291-0617
marvinbritt2 @gmail.com
